Title: From Thomas Jefferson to James Monroe, 27 December 1797
From: Jefferson, Thomas
To: Monroe, James


                    
                        Dear Sir
                        Philadelphia. Dec. 27. 97.
                    
                    I communicated to Mr. M. the evening I was with him the papers you sent by me for Mr. D. He was clearly of opinion nothing further ought to be done. D. was decisively of the same opinion. This being the case then there was no ground for consulting L. or B. and accordingly nothing has been said to them.  Your book was later coming out  than was to have been wished: however it works irresistably. It would be very gratifying to you to hear the unqualified eulogies both on the matter and manner by all who are not hostile to it from principle. A pamphlet, written by Fauchet (and now reprinting here) reinforces the views you have presented of the duplicity of the administration here. The republican party in the H. of representatives is stronger than it’s antagonist party in all strong questions. To-day on a question to put off the bill for permitting private vessels to arm, it was put off to the 1st. Monday of Feb. by 40. to 37. and on a motion to reconsider was confirmed by 44. to 38. We have half a dozen members absent, who if here would give decisive preponderance. Two of these are of our state, Giles and Cabell. The stamp act is put off to July, and the Land tax will not be touched this session. Before the next the elections will be over. We have therefore literally nothing to do, but to await intelligence from our envoys at Paris, and as soon as we learn that our affairs there will be of peaceable aspect (as there is reason to expect) I see nothing which ought to keep us here. The questions about building a navy, to be sure must be discussed out of respect to the speech: but it will only be to reject them. A bill has passed the Representatives giving three years longer currency to foreign coins. It is in danger in the Senate. The effect of stopping the currency of gold and silver is to force bank-paper through all the states. However I presume the state legislatures will exercise their acknoleged right of regulating the value of foreign coins, when not regulated by Congress, and their exclusive right of declaring them a tender. The Marquis Fayette was expected in the ship John from Hamburgh. She is cast away in this river. 70 passengers were said to be got ashore, and the rest still remaining on the wreck. But we do not know that he was actually a passenger. Some late elections have been remarkeable. Loyd of Maryland in the place of Henry by a majority of 1. against Winder the republican candidate. Chipman senator for Vermont by a majority of 1. against I. Smith the republican candidate. Tichenor chosen governor of Vermont by a small majority against the republican candidate. Governor Robertson of that state writes that the people there are fast coming over to a sound understanding of the state of our affairs. The same is said of some other of the N. England states. In this state that spirit rises very steadily. The republicans have a firm majority of about 6. in the H. of representatives here, a circumstance which has not been seen for some years. Even their Senate is purifying. The contest for the government will be between Mc.kean and Ross, and probably will be an extreme hard one. In N. York it will be the same between Livingston and Jay, who is becoming unpopular with his own party. We are anxious to see how the N. York representatives are. The  dismission of Tenche Coxe from office without any reason assigned is considered as one of the bold acts of the President. Tant mieux.—As soon as Fauchet’s pamphlet appears I will send you a copy. Your book so far has sold rapidly. I received from Mr. Madison paper for 500.D. for you, which will be paid in the course of a few weeks. I shall desire Barnes to receive and hold it subject to your order. Present me respectfully to Mrs. Monroe and accept assurances of my sincere friendship. Adieu.
                